Citation Nr: 1813128	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  03-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent for bilateral calluses of the feet, from March 23, 2000 to August 21, 2014.

2.  Entitlement to a disability rating in excess of 50 percent disabling for bilateral calluses of the feet, from August 21, 2014 on an extraschedular basis.

3.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on a schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of background, in an April 2009 rating decision, the Veteran was granted entitlement to service connection for a bilateral foot callus condition at a 10 percent rating, effective from March 23, 2000.  In a March 2017 rating decision, the RO granted an increased rating of 50 percent, effective from August 21, 2014.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The award of a 50 percent rating for the bilateral foot callus disability is the maximum under Diagnostic Code (DC) 5276 or any other diagnostic codes for the feet per 38 C.F.R. § 4.71a.  However, as the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal for the period. Id.
 
In August 2011, the Board remanded the issue of entitlement to a rating greater than 10 percent for bilateral foot callus disability.  In June 2015, the Board again remanded this issue, as well as entitlement to a TDIU as part of the appeal for an increased rating.  In May 2016, the Board again remanded the bilateral foot callus disability to the RO for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), along with the intertwined issue of TDIU. The matter has been properly returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).   Here, the Veteran has applied for and was denied SMC in a September 2017 rating decision, and he has not determined whether he will appeal that decision.  As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified before a Veterans Law Judge (VLJ) of the Board in June 2005.  In March 2011, the Veteran was notified that he may testify before another VLJ.  However, through his attorney, the Veteran indicated he does not wish to participate in another hearing, and therefore the Board will proceed with the adjudication of his claims.

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO on August 15, 2017.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the AOJ for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Here, the Board notes that additional evidence has been added to the record since the August 2017 SSOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



FINDINGS OF FACT

1.  For the period from March 23, 2000 to November 1, 2008, the Veteran's bilateral foot calluses are manifested by no worse than moderate disability due to symptoms of pain and pain on weight-bearing, causing impairment of walking and standing.  

2.  For the period from November 1, 2008 to August 21, 2014, the Veteran's bilateral foot calluses are manifested by severe disability due to symptoms of marked deformity, pain on manipulation and use, swelling, and characteristic callosities.  

3.  For the period after August 21, 2014, the Veteran's bilateral foot calluses are manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm upon manipulation, and are not improved by orthotic shoes or appliances.  However, the evidence does not show an exceptional or unusual disability picture demonstrated by such factors as a marked interference with employment or frequent periods of hospitalization, and the current rating criteria reasonably describes the disability level and symptomatology.

3.  The evidence of record does not show that the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history on a schedular or extraschedular basis.  


CONCLUSIONS OF LAW

1.  For the period from March 23, 2000 to November 1, 2008, the criteria for an initial increased evaluation for bilateral foot calluses in excess of 10 percent have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).


2.  For the period from November 1, 2008 to August 21, 2014, the criteria for an increased evaluation of 30 percent for bilateral foot calluses are more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).

3.  For the period after August 21, 2014, the criteria for an increased evaluation for bilateral foot calluses in excess of 50 percent on an extraschedular basis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his bilateral foot callus disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations pertinent to this appeal in October 2008, November 2012, August 2015, and March 2017, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his bilateral foot callus disabilities.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claim - Bilateral Foot Calluses

The Veteran seeks a higher initial rating for his service-connected bilateral foot calluses, which are currently rated as 10 percent disabling under DC 5276 from March 23, 2000, the effective date of service connection, through August 21, 2014.  The Veteran's is rated as 50 percent disabling after August 21, 2014, the maximum schedular evaluation possible under the schedule of ratings for the feet.  38 C.F.R. § 4.71a, The Foot.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Bilateral Foot Calluses

The Veteran's left and right foot callus conditions are rated under Diagnostic Code 5276, which governs pes planus. As the rating schedule does not provide specific criteria for foot calluses, this disability has been evaluated by analogy to flat feet injuries not under Diagnostic Code 5284.  See 38 C.F.R. §§ 4.20, 4.71a; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (Diagnostic Code 5284 only applies to foot disabilities for which there is not already a specific Diagnostic Code).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

Diagnostic Code 5284 for "foot injuries, other" provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally welly served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Board points out, however, that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In other words, as a threshold matter, if the Veteran's foot disability is not one of the listed disabilities for the foot under Diagnostic Code 5276 through 5283, then consideration of Diagnostic Code 5284 is appropriate.  However, a rating under Diagnostic Code 5284 is not required if the criteria for one of the other listed foot disabilities specifically contemplates the Veteran's symptomatology.  

Here, after considering the facts in this case, the Board finds that the Veteran's service-connected bilateral foot calluses are more appropriately rated by analogy to pes planus under Diagnostic Code 5276 rather than "other foot injuries" under Diagnostic Code 5284.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

In addition, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Nevertheless, the Board will address the appropriate rating under the relevant Diagnostic Code, understanding that application of the amputation rule will limit the total combined evaluation.

Evidence and Schedular Analysis - Bilateral Foot Calluses

Throughout the period on appeal, the Veteran has endorsed persistent bilateral foot callus pain as well as pain on walking and trouble with weight bearing, which he is competent to report. Jandreau, 492 F.3d 1372. 

The Veteran was seen at a VA clinic in April 2000 and again in July 2000 with complaints of pain and discomfort regarding both feet.  The VA podiatrist noted thick toenails, hyperkeratosis, sore calluses, but no swelling.  The podiatrist debrided the calluses and was told to return for follow-up treatment in three months.  An antifungal medication was prescribed.

The Veteran participated in a hearing before a Decision Review Officer in October 2004, and stated he developed calluses on his feet for the first time while in service, and that he continues to have those calluses shaved.

The Veteran underwent a VA examination in November 2008 and stated he continues to have his foot calluses shaved off.  He reported having "increased pain with dress shoes, or any type of rigid conforming footwear." The veteran complained of pain when standing and when walking, and swelling while standing.  He also reported experiencing burning and spasms. Upon examination, there was evidence of tenderness and abnormal weight bearing.  There was evidence of callosities and unusual shoe wear patterns.  The examiner noted that the Veteran's condition had "significant effects" on his occupation and that it resulted in decreased mobility and pain.  Evidence of marked deformity was noted for both feet.  The examiner also noted that the Veteran's condition impacted his activities of daily living, to include a "swaddled gait."  

In July 2010, the Veteran submitted a statement describing the severity of his pain associated with his foot condition, as well as the condition's interference with his employment.  The Veteran said that his pain is eight on a scale from one to ten, and that three times a week, he is unable to walk on his feet and that his feet are "really sore."  He said he has to sit down to work.  When asked what effect his condition has is ability to work, the Veteran stated that he cannot be on his feet for a long period of time and that his feet start to hurt.

The Veteran underwent a VA examination in November 2012. He reported that his foot calluses were painful and that he had them regularly shaved. He described the calluses as being "real sore." The Veteran stated that he could not be on his feet for very long and walking was limited to five to eight minutes due to the painful calluses. The examination report also notes that the Veteran uses orthotic inserts.  On examination, there was objective evidence of tenderness in the heel and arch area of both feet.  Significant marked deformity was noted for both feet. Treatment consisted of Tylenol with codeine and soaking his feet in Epsom salts. The examiner found all toes to be hammer toes, except for the bilateral great toes. Multiple tender calluses were present in both feet. Arches were decreased bilaterally. The examiner indicated that the Veteran's avoidance of prolonged walking impacted his ability to work. He conveyed to the examiner that he had been employed as a part-time custodian for the past 10 years.  The examiner also determined that the Veteran's hammer toes and degenerative arthritis of the feet were unrelated to the bilateral callosities.

The Veteran underwent another VA examination in August 2015. He stated that his feet become sore and tender when walking. Walking was limited to approximately one block. He also reported being unable to remain on his feet for any duration due to the callosities. They were regularly shaved by a podiatrist. The examiner found pain on use and accentuated of both feet. There was pain on manipulation and swelling. Characteristic callosities were present. Orthotics were worn (the examiner notated both blocks for "side relieved" and "side not relieved" regarding the effect of the orthotics). Extreme tenderness was not found. There was decreased longitudinal arch height of both feet. Weight-bearing fell over the medial line of the great toe in both feet. Inward bowing was present in both feet. All toes were hammer toes except for the bilateral great toes. The examiner assessed the Veteran's bilateral foot condition as moderate in severity. Pain was present in both feet. The examiner commented that the bilateral foot condition impacted ability to perform any type of occupational task due to avoidance of prolonged walking or standing.

In March 2017, the Veteran received another VA examination for his feet.  The examiner recorded the Veteran's complaint of chronic foot pain, and noted pain was accentuated on use and on manipulation.  The calluses were noted on both feet along with swelling.  Extreme tenderness of the plantar surfaces of the feet, marked pronation, swelling, inward bowing of the Achilles tendon, marked pronation, pain on non-weight bearing, interference with standing, and lack of endurance were all noted.  The examiner remarked that this condition as noted functionally impacts the Veteran's ability to work, though he could perform sit down work.

The Board notes the 2012 and 2015 examinations both record hammer toes and degenerative arthritis of the Veteran's feet, though both examiner remark those diagnoses are independent of the Veteran's foot calluses.  If the conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

Based on the above evidence, the Board finds that a rating by analogy to pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 is more appropriate for the bilateral foot calluses than a rating under Diagnostic Code 5284 as the symptomatology associated with the foot calluses is already compensated under Diagnostic Code 5276.  The Veteran's bilateral foot callus disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  

Moreover, as detailed above, the Veteran's bilateral foot pain is specifically contemplated under Diagnostic Code 5276, and is not more nearly, or closely, analogous to some other injury to the foot.  In this case, all of the manifestations of the service-connected bilateral foot calluses are contemplated by the criteria under Diagnostic Code 5276.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately rated by analogy under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.

If the evidence showed that the severity of the Veteran's disability was different at distinct times, "staged" or separate ratings could be assigned for separate periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (requiring consideration of staged ratings in increased ratings cases); see also 38 C.F.R. §§ 3.400, 3.500.  

In summary and considering the severity of the bilateral foot calluses, the Board finds staged ratings appropriate here.  The medical and lay evidence of this case shows that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5276 or any other diagnostic code for the period on appeal, from March 23, 2000 forward to November 1, 2008.  According to the medical and lay evidence for this period, the Veteran's bilateral foot calluses are manifested by pain and aching of both feet which worsen with prolonged standing and/or walking.  These symptoms are specifically contemplated by the 10 percent rating for bilateral pes planus, and by analogy, the bilateral foot calluses.  Further, tenderness of the plantar surfaces is noted on all examinations, which also worsens with prolonged standing and walking, suggesting that the level of tenderness could rise to the level of "moderate" during prolonged periods of standing and/or walking.  The Veteran uses shoe orthotic inserts, ice, stretching and medication for relief, but these, collectively, only provide partial relief of symptoms.  Each examiner found that the functional impairment due to the foot calluses consists of difficulty with prolonged standing and walking due to pain.  No objective evidence of marked deformity was shown in this appeal period.  These symptoms are contemplated by the criteria for the 10 percent rating under Diagnostic Code 5276.  A higher evaluation of 30 percent is not warranted unless there is marked deformity (pronation, abduction, etc.), pain on manipulation and use, swelling on use, and characteristic callosities.  Pain and callosities are noted, but there is no marked deformity or swelling during this period.

For the period from November 1, 2008 to August 21, 2014, the Board finds the medical and lay evidence of the case to show that an increased rating of 30 percent, but not higher, is warranted for this period.  According to the examination reports and lay statements for this period, the Veteran's bilateral foot calluses are manifested by pain and aching of both feet which worsen with prolonged standing and/or walking.  In this period, marked deformity was noted for both feet.  There was pain on manipulation and use accentuated, and swelling on use.  Characteristic callosities were noted.  Each examiner found that the functional impairment due to the foot calluses consists of difficulty with prolonged standing and walking due to pain.  The Board finds the effective date for this increased rating in this period to be the VA examination date of November 1, 2008, the earliest date that it is factually ascertainable that the criteria for each disability rating were met. 38 C.F.R. § 3.400(o)(2); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A higher evaluation of 50 percent is not warranted unless there is pronounced, marked pronation, extreme tenderness of the surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the symptoms are not improved by orthopedic shoes or appliances.  

Moreover, the Veteran also has documented degenerative arthritis of both feet as well as hammer toes, which also produce pain with prolonged standing and/or walking.  Where, as here, it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, any additional pain and limited motion due to the foot arthritis and hammer toes is considered in the rating for the foot calluses.  

Accordingly, the Board finds that the criteria for the assignment of a 10 percent rating under Diagnostic Code 5276 have been more nearly approximated for the period March 23, 2000 to November 1, 2008, and a 30 percent rating is more nearly approximated for the period November 1, 2008 to August 21, 2014.  

Extraschedular Consideration for Bilateral Foot Calluses

Extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical. 38 C.F.R. § 3.321(b)(1).  The Veteran's bilateral foot callus disability is rated at 50 percent from August 21, 2014 forward, and that is the highest schedular rating per 38 C.F.R. § 4.71a for the feet.  Here, the Board remanded this case in May 2016 with instructions to refer the issue of entitlement to an extra-schedular evaluation for the service-connected bilateral foot condition to the Director, Compensation Service for consideration.  The negative opinion stated the evidentiary record fails to demonstrate that the service-connected bilateral foot disability is manifested by an exceptional or unusual disability picture. Thun v. Peake, 22 Vet.App. 111 (2008). The symptoms shown by the medical evidence, to include pain on use and accentuated, callosities, inward bowing, and decreased arch height, are either explicitly listed or contemplated by the regular rating criteria.  No exceptional or unusual disability picture is demonstrated to render application of the regular rating criteria as impractical.  Accordingly, entitlement to extra-schedular evaluation under the provisions of § 3.321(b)(1) for the bilateral foot disability is denied.  

Because extraschedular consideration has been previously raised by the record, the Board will examine its application in this case.  Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's bilateral knee callus disabilities are manifested by limitation of motion, pain, aching, tenderness, and limitations on walking and standing. The symptoms shown by the medical evidence, to include pain on use and accentuated, callosities, inward bowing, and decreased arch height, are either explicitly listed or contemplated by the regular rating criteria. No exceptional or unusual disability picture is demonstrated to render application of the regular rating criteria as impractical. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Secondly, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Generally, the "governing norms" described as a disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds the Veteran's disability is shown by the medical evidence, to include pain on use and accentuated, callosities, inward bowing, and decreased arch height, are either explicitly listed or contemplated by the regular rating criteria. No exceptional or unusual disability picture outside of governing norms is demonstrated to render application of the regular rating criteria as impractical.  While the bilateral foot callus disability has some effect on the occupational functioning of the Veteran, the Board notes there is not marked interference with employment, given he worked with his foot calluses since his separation from active service in 1979, and that he continues to work part time in the present day.  The Veteran has never had a period of hospitalization related to his bilateral foot callus disability.  Accordingly, entitlement to extra-schedular rating under the provisions of § 3.321(b)(1) for the bilateral foot disability is denied.

The third prong of Thun involves the referral of the case to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Here, the Director provided a negative opinion dated February 2017 as discussed above.  While the Board not required to accept the Director's opinion, the Board does accord that opinion great probative weight in its decision.  See Kuppamala v. McDonald, 27 Vet. App. 447, 454 (2015); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria. The Veteran's limitations on walking and standing are largely attributed to his bilateral foot calluses, the effect of which is directly taken into account in assigning the Veteran's disability ratings. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5276.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot callus disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, award for an increased rating via extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for his bilateral foot callus disability and recurrent epistaxis. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral foot callus disabilities combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, then, the Board finds the preponderance of evidence is against an increased initial rating in excess of 10 percent from March 23, 2000 forward to November 1, 2008.  A staged rating of 30 percent, but no higher, is warranted for the period November 1, 2008 to August 21, 2014.  See Hart, 21 Vet. App. 505. The preponderance of evidence is against an increased rating in excess of 50 percent from August 21, 2014 forward.  Different ratings for this disability are not warranted on either a schedular or an extraschedular basis.  While the Veteran has reported lay observable symptoms such as pain, difficulty walking, difficulty bearing weight on standing, and limitation of motion, these statements correspond to VA examination observations and assessments.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  38 C.F.R. § 4.3.

III. TDIU - Schedular and Extraschedular

The Veteran seeks entitlement to a TDIU, asserting that his bilateral foot callus and disabilities have rendered him unemployable.  Currently, the Veteran is service-connected for bilateral foot calluses, rated at 50 percent from August 21, 2014 forward, and recurrent epistaxis, with a noncompensable evaluation.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the above percentage thresholds are not met, the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran does not have a total combined evaluation of at least 70 percent.  The Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the entire period on appeal, the medical and other evidence of record does not show the Veteran is precluded from securing and following gainful employment by his service-connected disabilities.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran completed two years of high school, per his April 2017 VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran noted on his application he has no further education or training.  He states his service-connected bilateral foot callus disability prevents him from securing or following any substantially gainful occupation.  The Veteran's application notes he last worked full time in August 1987 as a janitor, and continues to work part-time as a janitor.  Another record in the Veteran's file notes him working full time as recently as 2012.  He also noted he had previous worked in a clothing warehouse and also as a delivery driver.

The Veteran underwent a VA examination in October 2008 and stated he continues to have his foot calluses shaved off.  He reported having "increased pain with dress shoes, or any type of rigid conforming footwear." The veteran complained of pain when standing and when walking, and swelling while standing.  He also reported experiencing burning and spasms. Upon examination, there was evidence of tenderness and abnormal weight bearing.  There was evidence of callosities and unusual shoe wear patterns.  The examiner noted that the Veteran's condition had "significant effects" on his occupation and that it resulted in decreased mobility and pain.  The examiner also noted that the Veteran's condition impacted his activities of daily living.

In July 2010, the veteran submitted a statement describing the severity of his pain associated with his foot condition, as well as the condition's interference with his employment.  The veteran said that his pain is an eight on a scale from one to ten.  He stated that three times a week, he is unable to walk on Ins feet d that his feet are really sore. He said that he has to sit down at work. When asked what effect his condition has on his ability to work, the veteran stated that he cannot be on his feet for a long period of time and that his feet start to hurt. The veteran asserts that this statement is evidence of marked interference with employment.

The Veteran underwent a VA examination in November 2012. He reported that his foot calluses were painful and that he had them regularly shaved. He described the calluses as being "real sore." The Veteran stated that he could not be on his feet for very long and walking was limited to five to eight minutes due to the painful calluses. He conveyed to the examiner that he had been employed as a part-time custodian for the past 10 years. Multiple tender calluses were present in both feet. Arches were decreased bilaterally. The examiner indicated that the Veteran's avoidance of prolonged walking impacted his ability to work. 

In August 2015, VA provided an opinion regarding the Veteran's application for TDIU.  The examiner recorded the Veteran's assertions that Veteran states he has his calluses scraped by a podiatrist every two months. Currently, his feet are sore and tender walking on them. The Veteran stated he can't be on his feet too long. He said he can walk a block from the store to his apartment. The Veteran continued, saying he can't be on his feet too long or they will start to hurt.  The examiner noted the Veteran should avoid prolonged walking or standing.  The examiner also noted the service-connected recurrent epistaxis but did not consider that a barrier to employment.

In March 2017, the Veteran received another VA examination for his feet.  The examiner recorded the Veteran's complaint of chronic foot pain, and noted pain was accentuated on use and on manipulation.  The calluses were noted on both feet along with swelling.  Extreme tenderness of the plantar surfaces of the feet, marked pronation, swelling, inward bowing of the Achilles tendon, marked pronation, pain on non-weight bearing, interference with standing, and lack of endurance were all noted.  The examiner remarked that this condition as noted functionally impacts the Veteran's ability to work, though he could perform sit down work.

In July 2017, the Veteran provided an additional lay statement regarding his ability to work.  He noted his previous janitorial employment, which required standing and walking all the time, said, but provided no further statements regarding his ability to find gainful employment.

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of diabetes, hypertension, sleep apnea, paranoia and depression, carpal tunnel syndrome, and back pain, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board has considered whether the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular determination of a TDIU, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Here, and especially in light of the Director, Compensation Service's negative opinion specifically for an extraschedular rating for the Veteran's bilateral foot calluses, the Veteran's only compensable service-connected disability as discussed above, the Board finds that referral for extraschedular consideration for a TDIU is not warranted at this time.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the period on appeal, the Veteran's bilateral foot callus and epistaxis disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  The Veteran's experience as a janitor and delivery driver indicates the Veteran is capable of gainful employment doing similar type work.  The Veteran has reported that he worked full time until 1987, and that he now does similar part time work for extra income.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected bilateral foot calluses and/or his epistaxis disability. The weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 8 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to an initial increased rating evaluation in excess of 10 percent, from March 23, 2000 to November 1, 2008, for a bilateral foot callus disability is denied.

Entitlement to an increased rating evaluation of 30 percent from November 1, 2008 to August 21, 2014, but no higher, for a bilateral foot callus disability is more nearly approximated for the period.

Entitlement to an increased rating evaluation in excess of 50 percent, from August 21, 2014 forward, for a bilateral foot callus disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


